Citation Nr: 0003191	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  94-12 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney  


WITNESSES AT HEARINGS ON APPEAL

Appellant, Spouse




ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to July 
1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeals of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In August 1992, the RO 
found that new and material evidence had not been submitted 
to reopen the claim of entitlement to service connection for 
PTSD.  In April 1998, the RO denied the claim of entitlement 
to a TDIU.  The veteran has perfected appeals with regard to 
both the denial service connection for PTSD and the denial of 
a grant of a TDIU.  

The issue of entitlement to service connection for PTSD was 
originally before the Board in January 1996 at which time the 
Board determined that new and material evidence had been 
submitted and reopened the claim.  The Board remanded the 
claim for additional development.  


FINDINGS OF FACT

1.  The record does not establish that the veteran engaged in 
combat in service.  

2.  There is no competent evidence of stressor corroboration 
to support a diagnosis of PTSD resulting from military 
service.

3.  The medical evidence does not establish a diagnosis of 
PTSD which has been linked to active duty.

4.  Service connection is not in effect for any disability.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 1991);  
38 C.F.R. §§ 3.303, 3.304(f) (1999).

2.  The veteran's claim of entitlement to a TDIU is denied as 
a matter of law.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.340, 3.341, 4.16 (1999); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
PTSD.

Factual Background

Review of the service medical records reveals that the 
veteran was found to be without defects at the time of his 
entrance examination conducted in July 1965.  On May 15, 
1967, the veteran was diagnosed with acute gonococcic 
urethritis.  A separate treatment record dated May 15, 1967 
included the notation "G.S. treated [with] TCW" four times 
per day for ten days.  The veteran underwent psychiatric 
evaluation in September 1966 after he allegedly had stolen 
cartons of cigarettes.  The diagnosis was acute moderate 
dissociative reaction manifested by stealing with amnesia for 
the event and also acute moderate stress as a result of 
separation from family.  It was found that the veteran was 
free from mental defect, disease or derangement so as to 
appreciate the nature and quality of his acts and to adhere 
to the right.  

The examiner noted that in view of the veteran's limited 
stress tolerance, it was recommended that he be placed in a 
position of little responsibility.  No pertinent defects were 
noted on the report of the separation examination which was 
conducted in July 1967.  The veteran denied experiencing 
frequent or terrifying nightmares or nervous problems of any 
sort on the Report of Medical History portion of the 
separation examination.  

Review of the service personnel records demonstrates that the 
veteran served in the Republic of Vietnam as evidenced by his 
receipt of the Vietnam Service Medal and the Vietnam Campaign 
Medal.  He did not receive any awards or decorations 
indicative of participation in combat.  His Military 
Occupational Specialty (MOS) was heavy vehicle driver.  He 
served in Vietnam from June 15, 1966 to June 30, 1967.  While 
serving in Vietnam his principal duties were reported as 
light vehicle driver and heavy vehicle driver.  

On an undated document titled "Attachment to PTSD Claim," 
the veteran reported that he observed many small children 
killed by the American Army and the Vietnamese regular army.  
He reported he was a "tunnel rat."  

The veteran submitted several lay statements from people who 
knew him.  The lay statements attest to the fact that the 
veteran changed after service in Vietnam.  Some of the lay 
statements express knowledge that the veteran was wounded 
while serving in Vietnam but the location and type of wound 
were not reported.  

VA outpatient treatment and hospitalization records have been 
associated with the claims file.  The records evidence 
diagnosis of and treatment for PTSD.  

In July 1986, ADB, M.D. wrote that he had been treating the 
veteran for post Vietnam stress syndrome.

A private psychological evaluation was conducted in September 
1986.  The Axis I diagnosis was dysthymic disorder.  

A December 1986 social service report is of record.  The 
veteran reported that while in Vietnam he was a right machine 
gunner.  He stated that he had been shot in the leg by a 
sniper and after being shot, he chased the man, shot him 
repeatedly and cut off his head.  The veteran reported that 
his wife's brother, DH saved him and he was later sent to a 
Saigon hospital.  He did not know the date or place where he 
was shot but he did know it was in February 1967.  JR was 
reported as the man who was the lead machine gunner.  He 
reported he was receiving Social Security disability for 
PTSD.  The veteran reported he had flashbacks of being in a 
jeep which overturned and killed several people.  

The reports of December 1986 VA examinations have been 
associated with the claims file.  The veteran reported he 
received a gunshot wound to the left thigh in 1966.  He 
reported he was treated for the wound at a hospital in 
Saigon.  He indicated that he had been in multiple life 
threatening situations including fire fights, shelling and 
rocket attacks.  He reported he was in the infantry and 
operated a machine gun, particularly in combat around Da 
Nang.  The veteran reported that his best friend was killed 
in Vietnam.  The diagnoses were status post gunshot wound of 
the left thigh and PTSD.  

A Social History was conducted in December 1987.  The veteran 
reported that while in Vietnam he was assigned as right front 
flank M-60 machine gunner in a detachment assigned to provide 
infantry support to South Vietnamese, South Korean and 
Australian troops.  He reported he was flown all over Vietnam 
as needed.  The veteran stated that he was involved in 
numerous firefights, went on search and destroy missions and 
also went into enemy tunnels.  He reported he never came into 
contact with the enemy while in any tunnel.  He stated that 
he was wounded in the thigh by a bullet after being in 
Vietnam approximately nine months.  He reported that after 
being shot, he was hospitalized at an Army hospital for 
approximately two months.  The veteran stated that he was 
awarded the Purple Heart medal and the Vietnamese Cross of 
Gallantry.  He reported that a good friend that he met in 
Vietnam was killed two or three days after the veteran's 
return from Vietnam.  The diagnosis was chronic PTSD of 
delayed onset.  


The veteran submitted a statement in June 1988.  He reported 
he was wounded in the thigh from an enemy bullet and that he 
had killed the man who wounded him.  He reported his friend 
RC was killed in action the day after he "was relieved."  
He reported his friend JR was killed in action in front of 
the veteran.  The veteran wrote that he worked in the morgue 
at Tan Son Nhut and Da Nang.  He reported that his job in the 
morgue was to put bodies in ice and prepare them for shipment 
to the U. S.  

Private hospitalization records dated in March 1988 have been 
associated with the claims file.  Diagnoses included status 
post trauma stress syndrome following tour of duty in Vietnam 
with resultant employment disability and also status post 
gunshot wound to the left thigh with resultant left femoral 
fracture which required open reduction and internal fixation 
in Vietnam.  

The transcript of a May 1993 RO hearing is of record.  The 
veteran testified that his principal duty station was located 
in Saigon.  He reported he performed duties as a "tunnel 
rat" all over Vietnam.  He sometimes performed his duties 
with a unit and sometimes by himself.  He testified that he 
also was a right flank machine gunner.  He estimated he spent 
75 percent of his time in tunnels looking for the enemy.  He 
never met any enemy in the tunnels.  He reported handling 
bodies, putting them on ice and stacking them prior to being 
sent back to the U. S.  The veteran testified he helped to 
take Hills 887 and 889.  

The veteran testified he was shot in the thigh.  He reported 
he was treated for the wound at the 17th Station Hospital.  
He stated he was in the hospital for three or four months and 
remained in the hospital until he completed his tour of duty.  
He testified he never returned to his unit after being shot.  
The veteran testified he received the Purple Heart medal but 
the citation for the award was destroyed in a subsequent 
house fire.  He reported that a friend of his RC was killed 
in his presence.  The veteran reported RC died after stepping 
on a land mine.  

The veteran thought RC saved his life as he was supposed to 
have been walking first and would have stepped on the mine.  
He testified that his unit was subjected to frequent attack 
from mortars and rocket propelled grenades.  He reported he 
observed a dead woman who had been pregnant.  The veteran's 
spouse testified as to symptomatology she observed in the 
veteran.  

By letter dated in June 1993, the veteran's representative 
advanced argument to the effect that a May 15, 1967 service 
medical record which included the notation "G.S." stood for 
gunshot wound and was evidence of the veteran's being shot 
while in Vietnam.  

In December 1993, the U. S. Army and Joint Services 
Environmental Support Group (ESG) responded to the RO's 
request for verification of the veteran's in-service 
stressors.  ESG reported that there was no record of the 
veteran being wounded or injured during his tour of duty in 
Vietnam.  ESG was able to document that SP4 REC was killed in 
action on July 12, 1967 as a result of small arms fire.  The 
soldier had been assigned to the 4th Infantry Division at the 
time of his death.  

By letter dated in August 1995, the United States Army 
Reserve Personnel Center reported that it found no evidence 
that the veteran had been awarded the Purple Heart medal.  

In August 1997, ESG reported that SP4 REC died as a result of 
small arms fire on July 12, 1967 in the Province of Pleiku.  
SSGT DBR died on April 1, 1968 after a vehicle crash.  

The transcript of a November 1997 RO hearing is of record.  
The veteran testified that while in Vietnam he was assigned 
to the Headquarters detachment which was a support unit.  He 
reported he did not remain in Saigon but traveled all over 
the country.  He stated that his main duty was machine 
gunner.  He testified that his friend JAR died after the 
veteran returned from Vietnam.  He reported that PFC O. from 
Hawaii was killed in his presence by a bayonet.  He stated 
that a Sergeant R. also was killed by a grenade.  

The veteran reported that both men were members of his unit.  
He testified that he also served as a tunnel rat.  He 
testified he was shot in the thigh and subsequently killed 
the man who wounded him and also cut off his head.  He 
reported he was hospitalized for three or four months at the 
17th Field Hospital.  He testified he was in a jeep accident 
with JR.  He reported that while in the 17th Army Hospital, 
General Westmoreland pinned a Purple Heart medal on the 
veteran.  The veteran's spouse testified that she had seen a 
copy of the orders awarding the veteran his Purple Heart 
medal but the paper was subsequently destroyed in a fire.  

Buddy statements have been associated with the claims file 
from veterans who reported they served in the same location 
as the veteran.  None of the buddy statements indicated that 
the authors personally knew the veteran while he was in 
Vietnam.  

In March 1998, the Board for Correction of Military Records 
informed the veteran that his application to correct his 
military record by including the Purple Heart medal was 
denied.  It was noted that there was no evidence that the 
veteran had been previously awarded the Purple Heart medal 
for injuries suffered in Vietnam.  

A treatise was submitted in February 1999 from "The Rise and 
Fall of Our American Army."  The treatise did not mention 
the veteran.  

The veteran appeared before the undersigned Member of the 
Board in October 1999.  He testified that he was a machine 
gunner in a support unit which traveled all over Vietnam.  He 
reported that RC died in Vietnam but he did not hear of the 
death until his return from Vietnam.  He testified that he 
observed a pregnant Vietnamese woman who had her baby cut out 
of her.  He testified he was shot by a sniper and 
subsequently killed the man.  He reported his mother had his 
Purple Heart medal locked up but the copy of the award was 
destroyed by fire.  He testified that he did not know who PFC 
A. from Hawaii was.  The veteran's spouse testified as to 
symptomatology she observed.  


Criteria

Generally, for service connection to be granted, it is 
required that the evidence establish that a particular injury 
or disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  
38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 1991 & Supp. 1999); 38 C.F.R. § 3.303(d).

Adjudication of a well-grounded claim of service connection 
for PTSD requires the evaluation of the evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).  

Under the provisions for direct service connection for PTSD, 
60 Fed. Reg. 32807-32808 (1999) (codified at 38 C.F.R. 
§ 3.304(f)), service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125 (diagnosis of mental disorder); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  

The VA regulation was changed in June 1999 to conform to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court")" determination in Cohen v. 
Brown, 10 Vet. App. 128 (1997).  As the Cohen determination 
was in effect when the RO reviewed this case, the Board finds 
no prejudice to the veteran in proceeding with this case at 
this time.  See Bernard v. Brown,  4 Vet. App. 384 (1993).

The award of service connection for PTSD, therefore, requires 
the presence of three elements:  (1) a medical diagnosis of 
PTSD diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and, (3) medical 
evidence of a link between current symptomatology and the 
specified claimed in-service stressor.

The claims file contains diagnoses of PTSD as evidenced by 
the reports of VA examinations conducted in December 1986 and 
as included in the VA outpatient treatment records.  The 
reported stressors included in these records were alleged to 
have occurred during the veteran's tour of duty while 
stationed in Vietnam.  The Board finds that the health care 
professionals who promulgated the diagnoses of PTSD have 
linked the disorder to events the veteran reportedly 
experienced while on active duty in Vietnam.  Thus, the Board 
finds the record establishes the first and third elements set 
out above.  38 C.F.R. § 3.304(f).

Therefore, the claim for service connection for PTSD in this 
appeal must be decided based upon the question of whether the 
in-service stressor(s) reported by the veteran and relied 
upon by the competent medical professionals diagnosing PTSD 
occurred, as substantiated by competent corroborating 
evidence.  That question involves both consideration of the 
facts as presented and the credibility of the evidence 
contained in the instant record.  

The Court has held that, "[i]t is the duty of the BVA as the 
fact finder to determine credibility of the testimony and 
other lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992).

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the foundation for the framework now established by the 
case law for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  

The Court noted that the evidence necessary to establish the 
existence of the recognizable stressor during service will 
vary depending on whether or not the veteran was "engaged in 
combat with the enemy" under 38 U.S.C.A. § 1154(b) (West 
1991) and 38 C.F.R. § 3.304 (1999), as determined through 
recognized military citations or other service department 
evidence.  

In other words, a veteran's bare assertions that he "engaged 
in combat with the enemy" are not sufficient, by themselves, 
to establish this fact.  If the determination of combat 
status is affirmative, then (and only then), a second step 
requires that the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki at 98 (emphasis added).

The Court, in Moreau v. Brown, 9 Vet. App. 389 (1996), citing 
the MANUAL M21-1 Part VA,  7.46.c (Oct. 11, 1995) held that 
"credible supporting evidence" of a non-combat stressor 
"may be obtained from" service records or "other sources."  

The Court further held that while the MANUAL M21-1 provisions 
did not expressly state whether the veteran's testimony 
standing alone could constitute credible evidence of the 
actual occurrence of a non-combat stressor, the Court's 
holding in Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996), 
established, as a matter of law, that "if the claimed 
stressor is not combat-related, [the] appellant's lay 
testimony regarding the in-service stressors is insufficient 
to establish the occurrence of the stressor."  




Further, the Court held in Moreau, the fact that a medical 
opinion was provided relating PTSD to events the veteran 
described in service could not constitute "credible 
supporting evidence" of the existence of the claimed non-
combat stressor.  Id.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126 
(1996).  The effect of these revisions was to change the 
diagnostic criteria for mental disorders from the Diagnostic 
and Statistical Manual for Mental Disorders (DSM), third 
edition and the third edition, revised, to the fourth edition 
(DSM-IV).  The Court found that DSM-IV altered the criteria 
for assessing the adequacy of the stressor from an objective 
to a subjective basis.  

The Court further found that where there was "undisputed, 
unequivocal" diagnoses of PTSD of record, and the Board did 
not make a finding that the reports were incomplete, the 
adequacy of the stressor had to be presumed as a matter of 
law.  (The concurring opinion goes further and states that 
the case also holds that where there is an "unequivocal" 
diagnosis of PTSD, the adequacy of the symptoms to support 
the diagnosis, as well as the sufficiency of the stressor, 
are presumed.  Id. at 153).  

In West v. Brown, 7 Vet. App. 70 (1994), the Court held that 
the sufficiency of the stressor is a medical determination, 
and therefore adjudicators may not render a determination on 
this point in the absence of independent medical evidence.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

The Board must initially address the question of whether the 
claimant has presented evidence of a well grounded claim.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  

The evidence, in brief, shows that the veteran served in 
Vietnam during active duty, that he reported he was exposed 
to stressors during such service, and that PTSD has been 
diagnosed by VA medical professionals based on the reported 
stressors.  

In view of these findings, the Board has concluded that the 
veteran's claim is not implausible; therefore, the Board must 
determine if VA has a further obligation to assist him, more 
than it already has, in the development of the claim.

The veteran has not identified any additional, relevant 
evidence that has not been requested or obtained.  The Board 
thus finds that all relevant evidence necessary for an 
equitable disposition of the appeal has been obtained to the 
extent possible, and no further assistance is required to 
comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.  

The Board finds that, upon review of the relevant criteria 
and case law, it is clear that the question of the existence 
and character of an event claimed as a recognizable stressor 
is a matter solely within the province of adjudicatory 
personnel.  That is the issue addressed herein.  



The Board, insofar as it finds below that there is no 
recognizable stressor, does not reach questions of whether 
the events claimed by the veteran were sufficient to 
constitute a stressor for the purpose of causing PTSD, or 
whether the remaining elements required to support the 
diagnosis of PTSD have been met, both matters that require 
competent medical opinions and expertise.

In the instant case, the Board concludes that the veteran did 
not engage in combat with the enemy and is thus not entitled 
to the presumptions under 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f).  He did not receive any awards or decorations 
denoting participation in combat.  His military occupational 
specialty was heavy vehicle driver.  

The veteran alleged he was in receipt of the Purple Heart 
medal and his spouse testified that she observed the 
certificate for the award but the certificate was 
subsequently destroyed.  The Board finds the veteran's and 
his spouse's allegations of receipt of the Purple Heart medal 
are outweighed by the lack of other evidence demonstrating 
the veteran was in receipt of the decoration.  The service 
medical records are silent as to a gunshot wound to the left 
thigh which the veteran alleged was what he received the 
award for.  

The veteran attempted to have his receipt of the Purple Heart 
medal verified by government agencies but they were unable to 
do so.  His petition to have the award added to his official 
record was denied.  The veteran has testified that a service 
medical record dated May 15, 1967 which included a notation 
that the veteran had been treated for "G. S." was evidence 
of his in-service injury.  The Board finds such argument to 
be without merit as there is probative evidence in the form 
of another clinical record dated May 15, 1967 which showed 
that the veteran had been diagnosed with acute gonococcic 
urethritis.  The Board finds the notation of "G.S." was not 
a notation that the veteran had been treated for a gunshot 
wound but rather that he had been treated for a urological 
problem.  

The stressors which the veteran reported consisted of the 
following: observing the deaths of small children; performing 
duties as a tunnel rat and a machine gunner; being shot in 
the leg by a sniper and subsequently killing his attacker and 
cutting off his head; being involved in a jeep accident which 
killed several people; being in a jeep accident which did not 
injure anyone; participating in firefights; being rocketed 
and mortared; witnessing the death of JR; working in a morgue 
preparing bodies for shipment home; witnessing the death of 
RC who stepped on a land mine; witnessing the death of PFC O. 
who was killed by bayonet; and witnessing a pregnant 
Vietnamese woman who's baby was cut out of her.  

The RO attempted to verify the occurrence of the stressors 
via the ESG.  ESG was unable to verify any of the claimed 
stressors.  

The Board finds the veteran has not provided any additional 
information regarding his claimed in-service stressors which 
would justify further attempts at verification by the RO.  He 
has not provided sufficient dates or places regarding the 
alleged stressors and he has not provided sufficient 
information in the form of names and unit designations of 
participants in the alleged stressors.  

The Board finds that the veteran's claim of entitlement to 
service connection for PTSD must be denied as none of the 
veteran's claimed stressors have been corroborated by 
credible supporting evidence and the veteran has not provided 
information sufficient to attempt further verification of the 
claimed incidents.  

The Court has held that asking a veteran to provide the 
underlying facts, i.e., the names of individuals involved, 
the dates, and the places where the claimed events occurred, 
does not constitute an impossible or onerous task.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

Lay statements associated with the claims file do not provide 
probative evidence of any of the claimed in-service 
stressors.  None of the authors indicated in any way that 
they knew the veteran while he was in Vietnam or that he 
witnessed any particular stressor.  

In short, the sole supporting evidence that the alleged 
stressful events occurred is the notation of such experiences 
as recorded by medical professionals in connection with 
treatment and evaluation and the veteran's written statements 
and testimony.  

The treatise associated with the claims file does not mention 
the veteran nor does it place him at the scene of any 
reported stressor.  

A non-combat veteran's lay testimony regarding in-service 
stressors is insufficient to establish the occurrence of the 
stressor and must be corroborated by credible supporting 
evidence that the claimed stressors actually occurred.  Cohen 
v. Brown, supra at 20 (citing Doran v. Brown, 6 Vet. App. 
283, 289 (1994)).  

The Board also notes that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396.  

The Board has placed significantly reduced probative value on 
the veteran's reports of in-service stressors he experienced 
as many of the statements are contradictory or outright 
fabrications.  By statement dated in June 1988, the veteran 
reported that his friend JR was killed in action in the 
veteran's presence.  However, in November 1997, the veteran 
testified that JR was not killed in action but died after his 
return from Vietnam.  In May 1993, the veteran testified that 
his friend RC was killed in his presence when he stepped on a 
land mine which the veteran would have stepped on if RC had 
not gone first.  

In October 1999, the veteran testified that RC died in 
Vietnam but he did not hear of the death until his return to 
the U. S.  ESG was able to document that RC died from small 
arms fire after the veteran had left Vietnam.  In November 
1997, the veteran testified he witnessed the bayonet death of 
a PFC from Hawaii.  In October 1999 he testified he had no 
knowledge of a soldier from Hawaii who was wounded or killed.  

Based on the above examples, the Board finds the veteran 
either is an extremely poor historian which would merit 
reduced probative value being placed on his allegations, or 
he was fabricating his alleged stressors which would merit no 
probative value being placed on his allegations of in-service 
stressors.  

The evidentiary record in this case clearly shows that a 
diagnosis of PTSD has not been substantiated, and there is no 
evidence that the veteran served in combat.  Therefore, the 
pertinent governing criteria do not provide a basis upon 
which to predicate a grant of entitlement to service 
connection.

In summary, the veteran's military records show occupational 
specialties unrelated to combat during the active duty.  He 
is without combat awards or citations.  Nor is there support 
in either military records or statements by third parties as 
to the veteran's participation in the alleged events.  

Without credible supporting evidence that the claimed in-
service stressors actually occurred, the diagnosis of PTSD 
opined to be causally related to the claimed stressful in-
service events, is not supportable.  

The diagnosis of PTSD was based upon interviews with the 
veteran and on a history of stressors as related by him.  The 
Board is not bound to accept medical opinions which are based 
on history supplied by the veteran where that history is 
unsupported or based on inaccurate factual premises.  See 
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993); Guimond v. Brown, 6 Vet. App. 69 (1993).  

Moreover, the Board is not required to accept a physician's 
diagnosis "[j]ust because a physician or other health care 
professional accepted the appellant's description of his 
[wartime] experiences as credible and diagnosed the appellant 
as suffering from PTSD."  West v. Brown, 7 Vet. App. 70, 77 
(1994) quoting Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).

In conclusion, the Board has determined that there is no 
credible supporting evidence that any of the claimed in-
service stressors actually occurred.  See West v. Brown, 
7 Vet. App. 70, 79-80 (1994).  Thus, there is no diagnosis of 
PTSD shown to be related to recognized military stressors.  
In light of the above, there is not an approximate balance of 
positive and negative evidence to which the benefit-of-the-
doubt standard applies; the preponderance of the evidence is 
against the claim of service connection for PTSD and the 
veteran's appeal is denied.  38 C.F.R. § 3.304(f).


II.  Entitlement to a TDIU.

Factual Background

Service connection is not currently in effect for any 
disability.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings contained in the rating schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from disease 
and injuries incurred in or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).

Total disability will be considered to exist where there is 
present any impairment of mind and body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that the veteran meets the schedular 
requirements.  If there is only one service-connected 
disability, this disability should be rated at 60 percent or 
more, if there are two or more disabilities, at least one 
should be rated at 40 percent or more with sufficient 
additional service-connected disability to bring the 
combination to 70 percent or more.  The existence of 
nonservice-connected disabilities will be disregarded if the 
above stated percentage requirements are met and the 
veteran's service-connected disabilities render him incapable 
of substantial gainful employment.  38 C.F.R. § 4.16(a).

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  Total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.

In Fisher v. Principi, 4 Vet. App. 57 (1993), the Court held 
that in a claim for a TDIU, if the rating did not entitle the 
veteran to a total disability under 38 C.F.R. § 4.16(a), the 
rating board must also consider the applicability of 38 
C.F.R. § 4.16(b).  Under § 4.16(b), the Board must determine 
whether the veteran, on an extraschedular basis, is 
unemployable by reason of his service-connected disability.

The established VA policy is that all veterans who are unable 
to secure or follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated as 
totally disabled under 38 C.F.R. § 4.16(b).  An 
unemployability rating is based primarily upon average 
impairment of earning capacity.  38 C.F.R. § 4.15.  Total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.340(a), 
4.15.



Entitlement to individual unemployability must be established 
solely on the basis of impairment from service-connected 
disabilities.  38 C.F.R. § 3.341(a).

Neither disability from nonservice-connected disabilities or 
due to advancing age may be considered.  38 C.F.R. §§ 
3.341(a), 4.19.

VA will grant a TDIU when the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, and 4.16 (1999).

In Hatlestad v. Derwinski, 3 Vet. App. 213 (1992) and 
Hatlestad v. Brown, 5 Vet. App. 529 (1995), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated that there was a need for discussing whether 
the standard needed in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  


Analysis

Service connection is not in effect for any disability.  The 
pertinent governing criteria set out in detail above are 
predicated on the veteran's having been granted service 
connection for a disability or disabilities sufficient to 
warrant a TDIU for the purpose of a favorable determination 
on appeal.  

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that in cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits shall be 
denied or the appeal to the Board terminated because of 
absence of legal merit or the lack of entitlement under the 
law.  Id. at 430.  

In the absence of service connection having been granted for 
any disability satisfying the threshold requirement of the 
pertinent governing criteria for a TDIU, the Board concludes 
that the claim of entitlement to a TDIU must be denied by 
operation of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to a TDIU is denied as a matter of law.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

